Per curiam.
Fred E. Bartlett filed his petition with the State Disciplinary Board for voluntary surrender of his license to practice law. The petition alleges that he is a member of the State Bar of Georgia and subject to the disciplinary jurisdiction of the State Disciplinary Board; that he was adjudged guilty in the U. S. District Court for the Middle District of Georgia of conspiracy to knowingly and fraudulently conceal property to defeat the bankruptcy law and of making a false oath in relation to a bankruptcy proceeding; that said felony is a crime involving moral turpitude; and that his conviction constitutes grounds for disbarment under Standard 66 of Rule 4-102 of the rules and regulations of the State Bar of Georgia.
Based on the foregoing the respondent voluntarily surrenders his membership in the State Bar of Georgia.
The State Disciplinary Board has filed its acceptance of respondent’s petition for voluntary surrender of license.
We accept the recommendation of the State Disciplinary Board. The voluntary surrender of license is tantamount to disbarment, and the respondent may be readmitted to the State Bar of Georgia only upon his compliance with the reinstatement rules of the State Bar of Georgia in effect at the time he may file for reinstatement. It is ordered that the respondent’s name be stricken from the rolls of those authorized to practice law in this State.

It is so ordered.


All the Justices concur.